Cuyahoga App. No. 80987, 2003-Ohio-652. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On June 2, 2003, appellee filed a memorandum opposing motion for reconsideration which was due May 30, 2003. Rule XIV, Section 1(C) of the Rules of Practice of the Supreme Court prohibits the filing of a memorandum that is not timely. Accordingly,
IT IS ORDERED by the court, sua sponte, that the memorandum opposing motion for reconsideration be, and hereby is, stricken.